Citation Nr: 0729497	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  00-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946 with prior unverified service from December 
1940 to January 1941 and unverified periods of service in the 
U.S. Army Reserves.  He died in March 1998. The appellant is 
his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1999 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant failed to appear for a videoconference hearing 
before a Decision Review Officer at a VA Medical Center and a 
Travel Board hearing, which were scheduled to be held in 
October 2000 and April 2003 respectively.  

In April 2003 and August 2004, the Board remanded this case 
for further evidentiary development.  The case has now been 
returned to the Board for further appellate consideration.   


FINDINGS OF FACT

1.  The veteran had whole body exposure to mustard gas during 
active service.

2.  The veteran developed squamous cell carcinoma of the 
skin, which metastasized to his brain and caused his death.

3.  There is no longer a question or controversy regarding 
the appellant's claim for DIC benefits under the provisions 
of 38 U.S.C. § 1318.

CONCLUSIONS OF LAW

1.  A disability presumed to have been incurred during active 
duty caused the veteran's death.  38 U.S.C.A. §§ 1310, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.316, 
3.312 (2007).

2.  The appellant's claim for DIC under the provisions of 38 
U.S.C. § 1318 is moot.  38 U.S.C.A. §§ 511, 1318, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.22, 20.101 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice, to include notice 
pertaining to the effective-date element of her claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate her claim for service connection for cause of 
the veteran's death.  Therefore, no further development with 
respect to this claim is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005) or 38 C.F.R. § 3.159 (2007).  
For reasons set forth below, the appellant's claim of 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is moot. 


Service Connection for Cause of Death

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted on a presumptive basis for 
squamous cell carcinoma of the skin developing in a veteran 
who was subjected to full-body exposure to nitrogen or sulfur 
mustard during active military service.  38 C.F.R. § 3.316 
(2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Certificate of Death shows that the veteran died in March 
1998.  The immediate cause of the veteran's death was 
cardiopulmonary arrest due to or as a consequence of 
metastatic squamous cell carcinoma to the brain.  At the time 
of the veteran's death, service connection was not in effect 
for any disability.  The appellant contends that the 
veteran's death is the result of his exposure to mustard gas 
while serving in Macon, Georgia.

Information received from the National Personnel Records 
Center (NPRC) in December 1994, July 1999, January 2004, and 
April 2005, indicates that the veteran's service medical and 
personnel records are not available at that facility due to 
possible destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973.

Information from VA Central Office personnel received in 
November 2005 indicates that the Defense Manpower Data Center 
had advised that it needed additional information from the 
veteran's 201 file other than the record of the veteran's 
discharge to process VA's request.  It was documented that 
personnel received notice that there were no more documents 
from the 201 file and that there was no indication of the 
unit the veteran was in when the alleged mustard gas exposure 
took place, other than somewhere in Georgia.  Also, there was 
no indication of the kind of exposure (e.g., patch test, "MG 
chamber," field test).  The Board observes that there is no 
indication that these personnel searched VA lists of service 
department personnel who were subjected to chemical weapons 
testing to ascertain if the veteran's name appears on any of 
the lists.  

Information from the U.S. Army Research, Development, and 
Engineering Command received in April 2006 indicates that 
they had no information related to the veteran and that they 
did not have medical or service records of former military 
personnel.  [This information was received in response to 
September 2005 and January 2006 letters the Appeals 
Management Center (AMC) directed to the U.S. Army Chemical 
and Biological Defense Agency.]

The foregoing evidence shows that through no fault of the 
veteran, his service medical and personnel records are 
unavailable.  VA has documented attempts to locate and obtain 
additional records, but searches made through official 
channels have been unsuccessful.  As a result, VA has not 
been able to verify whether the veteran was exposed to 
mustard gas during his active service.  A November 1992 
notice of rating decision shows that the RO denied service 
connection for residuals of exposure to mustard gas, to 
include skin cancer, based on a claim the veteran filed 
during his lifetime.  Thus, it had been a contention of the 
veteran that he had been exposed to mustard gas during his 
military service.  In light of all of the above, the Board 
resolves all reasonable doubt in favor of the appellant, and 
finds that the veteran had full body exposure to mustard gas 
during his active military service.  

The medical evidence of record shows that the veteran had 
squamous cell carcinoma of the skin that had metastasized to 
his brain and ultimately led to his death.  Thus, the veteran 
was diagnosed with a disease subject to presumptive service 
connection based on exposure to mustard gas which caused his 
death.  Accordingly, service connection is in order for the 
cause of the veteran's death.  


DIC under 38 U.S.C. § 1318

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  38 U.S.C.A. § 1318 (West 2002).  As 
discussed above, however, the Board has granted service 
connection for the cause of the veteran's death, which is one 
of the bases for establishing entitlement to DIC benefits.  
Therefore, the issue of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 (West 2002) is moot.  Accordingly, this 
matter will be dismissed. 


ORDER


Service connection for the cause of the veteran's death is 
granted.

The appeal for entitlement to DIC benefits under 38 U.S.C. 
§ 1318 is dismissed.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


